                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,
               Plaintiff,

v.                                                     Case No. 15-10146-JTM

BILL HAROLD RAYMOND,
               Defendant.

                           MEMORANDUM AND ORDER

      The matter is before the court on Raymond’s Motion Under 28 U.S.C. § 2255 to

Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody (Dkt. 54). Raymond

contends that the court should vacate the sentence and correct it by removing the USSG

§3A1.1(b)(1) vulnerable victim enhancement. For the reasons set forth below, Raymond’s

Motion is denied.

History

      Defendant Bill Harold Raymond was indicted (Dkt. 1) on September 30, 2015 on

three counts in violation of 18 U.S.C. § 2252A(a)(2) (receipt/distribution of child

pornography) and one count in violation of 18 U.S.C. § 2252A(a)(5)(B) (possession of child

pornography). Raymond entered a Notice of Intent to Change Plea on August 1, 2017

(Dkt. 32) and a change of plea hearing was set for August 17, 2017. An Information (Dkt.

34) was filed on August 15, 2017, amending the charges against Raymond to reflect three

counts in violation of 18 U.S.C. § 2252A(a)(1) (transportation of child pornography) and

one count in violation of 18 U.S.C. §2252A(a)(5)(B) (possession of child pornography).
       The court held a change of plea hearing on August 17, 2017. At the hearing,

Raymond signed a Petition to Enter Plea of Guilty (Dkt. 37) in which he pled guilty to all

counts of the Information. In the Petition Raymond admitted to doing all of the acts

described in the Information and recognized that if he pled guilty he was waiving his

right to a trial. The Petition acknowledged the court’s broad control over the sentence

Raymond would receive:

       I know that the sentence I will receive is solely a matter within the control
       of the Judge. I understand that there is no limitation on the information the Judge
       can consider at the time of sentencing concerning my background, character, and
       conduct, provided the information is reliable, 18 U.S.C. § 3661. I understand that
       if I am subject to sentencing under the Sentencing Reform Act and the
       Sentencing Guidelines issued by the United States Sentencing Commission,
       a sentencing guideline range is established. The Judge will consider a
       sentence from within the guideline range and, if my case presents features
       which persuade the Judge to vary from the guideline range the Judge could
       impose a sentence either above or below the recommended guideline range.
       In determining the guideline range, any variance, and the sentence to
       impose, the Court may take into account all relevant criminal conduct,
       which may include counts to which I have not pled guilty or been
       convicted, and take into account background characteristics, unless
       otherwise prohibited by law.

(Dkt. 37, p. 5) (emphasis added). Finally, Raymond indicated “I am satisfied with the

advice and help [my lawyer] has given me” (emphasis in original) and “I offer my plea

of ‘GUILTY’ freely and voluntarily, and further state that my plea of guilty is not the

result of any force or threats against me, or of any promises made to me other than those

noted in this petition.” (Dkt. 37, p. 6).

       The court conducted a careful and extensive plea colloquy on August 17, 2017 in

conjunction with Raymond’s Petition. Raymond again acknowledged during the

colloquy that he was satisfied with the performance of his defense counsel. (Transcript of

                                               2
Plea Hearing, Dkt. 57, p. 7). He told the court that he had carefully reviewed each

provision of the Petition with his attorney, that he had no questions about the meaning

of the Petition, and that he was giving up the right to trial because he was guilty of the

offenses in the Information. (Id. at 18-19). At the close of the colloquy, the court stated, “I

am finding that you made your plea to each charge freely, voluntarily, and because you

are guilty as charged and not out of ignorance, fear, inadvertence or coercion.” (Id. at 23-

24).

       The United States Probation Office prepared a Presentence Investigation Report

(PSR) after Raymond’s plea, which calculated defendant’s offense level using the 2016

United States Sentencing Guidelines Manual (USSG). USSG §2G2.2 provided a base

offense level of 32. Enhancements were added to that base offense level for the age of a

minor involved in the offenses (§2G2.1(b)(1)(A)); for defendant’s commission of a sexual

act (§2G2.1(b)(2)(A)); and because defendant knew or should have known that a victim

of the offense was a vulnerable victim (§3A1.1(b)(1)). Defendant received a three-point

reduction in offense level for acceptance of responsibility and assistance to authorities.

The enhancements and adjustments led to a total offense level of 37. (Dkt. 39, p. 10-11).

Combined with defendant’s criminal history category of I, the PSR recommended a

guidelines imprisonment range of 210 to 262 months (Id., p. 16).

       Raymond was sentenced on December 20, 2017 to a term of 210 months

imprisonment on counts 1 through 3 of the Information, and 120 months on count 4 to

run concurrently with the sentence for counts 1 through 3. (Dkt. 47). Raymond’s sentence

was at the low end of the guidelines range established by the PSR, which was adopted

                                              3
by the court without change. (See Dkt. 48). The court found at the time of sentencing that

a low-end sentence was appropriate given Raymond’s acknowledgement of his guilt, his

disclosure of information, and his personal characteristics, and that the sentence of 210

months was sufficient but not greater than necessary to comply with the sentencing

factors of 18 U.S.C. § 3553(a). (Dkt. 48, p. 4). During the sentencing, the court specifically

overruled Raymond’s objection to application of the vulnerable victim enhancement,

noting “I agree with the Government that in a series of videos the victim here appears to

have been drugged in some manner or another, or at least given some substance that

allowed her to largely be unaware of what was going on. She’s young enough and I think

the circumstances indicate that the vulnerable victim enhancement here is appropriate,

so I am also overruling that objection.” (Transcript of Sentencing Hearing, Dkt. 58, p. 6).

Analysis

       Ineffective Assistance of Counsel

       Raymond pled guilty, without a plea agreement, to all counts of the Information.

“When a criminal defendant has solemnly admitted in open court that he is in fact guilty

of the offense with which he is charged, he may not thereafter raise independent claims

relating to the deprivation of constitutional rights that occurred prior to the entry of the

guilty plea. He may only attack the voluntary and intelligent character of the guilty plea

by showing that the advice he received from counsel was not within the standards set

forth in McMann.” Tollett v. Henderson, 411 U.S. 258, 267, 93 S.Ct. 1602 (1973). McMann

held “[w]hether a plea of guilty is unintelligent and therefore vulnerable … depends as

an initial matter, not on whether a court would retrospectively consider counsel’s advice

                                              4
to be right or wrong, but on whether that advice was within the range of competence

demanded of attorneys in criminal cases.” McMann v. Richardson, 397 U.S. 759, 770-71, 90

S.Ct. 1441 (1970). The record clearly shows that Raymond’s guilty plea was entered freely,

voluntarily, and intelligently, with full knowledge of its implications. Raymond can

therefore only obtain relief from that plea by demonstrating that the advice he received

from counsel was below constitutional standards.

       Strickland v. Washington established a two-part test to determine whether counsel’s

assistance was so defective as to warrant reversal of a conviction. First, the defendant

must show that counsel’s performance was so seriously deficient that counsel was not

functioning as the “counsel” guaranteed by the Sixth Amendment. Second, the defendant

must show the deficient performance was so serious that it deprived the defendant of the

right of a fair, reliable trial. 466 U.S. 668, 686-87, 104 S.Ct. 2052 (1984).

       As to the first prong, “the proper standard for attorney performance is that of

reasonably effective assistance.” Strickland, 466 U.S. at 687. There is a “strong

presumption” that counsel’s representation was within the “wide range” of reasonably

effective assistance. Harrington v. Richter, 562 U.S. 86, 104, 131 S.Ct. 770 (2011). Raymond’s

first claim of ineffective assistance relates to his decision to cooperate with the

prosecution in exchange for an immunity agreement. Raymond contends that he would

not have entered into the agreement and made statements against his own interest if his

attorney had not advised him that statements made during the interview could not be

put into evidence or used against Raymond in any manner, including at sentencing, so



                                                5
long as the statements were truthful. Raymond contends this advice was “legally wrong,

and a significant misstatement of the law.” (Dkt. 54, p. 14).

       With respect to this first argument, Raymond cannot overcome the strong

presumption that his counsel’s advice was within the wide range of reasonably effective

assistance. Generally the government cannot compel a person to testify against his own

interest unless it promises to immunize him against use of that testimony in any criminal

case again him, including use in sentencing proceedings. See United States v. Oyegoke-

Eniola, 734 F.3d 1262, 1267 (10th Cir. 2013) (citing Mitchell v. United States, 526 U.S. 314,

326-27, 119 S.Ct. 1307 (1999)).

       In this instance, however, the court finds no support in the record for Raymond’s

argument that statements made during his immunity interview were actually used

against him at the time of sentencing to apply the vulnerable victim enhancement. The

statements at issue concern an encounter between Raymond and a minor which were

recorded on video. In the video, the minor was given a pink liquid to drink and appeared

to be under the influence of some type of intoxicating substance. Prosecutors were in

possession of the video before Raymond’s immunity interview, had reviewed it, and

indicated to the court that prior to Raymond’s interview they were aware the minor had

likely been given some kind of intoxicant that rendered her “zonked.” (See PSR, ¶¶ 35,

142-45). During the interview, Raymond informed investigators that he had been told by

the minor’s caretaker that the pink liquid was spiked with alcohol, and that although he

had not witnessed that event and did not know what type of alcohol was used, he

believed the caretaker was being truthful.

                                             6
        Neither the PSR nor the transcript of Raymond’s sentencing show that Raymond’s

admission concerning his knowledge of the “spiked” drink was used to apply the

vulnerable victim enhancement. During the sentencing hearing, the court acknowledged

that the minor in the video “appears to have been drugged in some manner or

another….” (Transcript of Sentencing Hearing, Dkt. 58, p. 6). The evidence of

“vulnerability,” that is, the intoxication of the minor, was evident to the government prior

to Raymond’s immunized statements and was evident to the court solely from the

content of the video. While Raymond’s statements clarified how the victim was made

vulnerable (by alcohol), the government was already well aware that the victim was

under the influence of some intoxicating substance before Raymond’s statements were

made.

        “The focus of the inquiry under Kastigar … is not whether the prosecutor was

aware of the contents of the immunized testimony, but whether he used the testimony in

any way to build a case against the defendant.” U.S. v. Crowson, 828 F.2d 1427, 1430 (9th

Cir. 1987) (quoting United States v. Caporale, 806 F.2d 1487, 1518 (11th Cir. 1986)) (internal

quotation marks omitted). Both the federal immunity statute and the Fifth Amendment

allow the government to prosecute using evidence it obtains from sources independent

of an individual’s immunized testimony. Kastigar, 406 U.S. at 461. “Indeed, if the

government can prove a prior, independent source for its evidence, then the non-

evidentiary purposes of trial strategy, etc., would seemingly have been developed

anyway. Thus, any non-evidentiary use of the immunized testimony would have been

inevitable and harmless in any regard.” Crowson, 828 F.2d at 1432. The video in question

                                              7
was an independent source of the information used to apply the vulnerable victim

enhancement against Raymond, and there is no evidence that the court made direct or

derivative use of any immunized statements to apply the enhancement.

       Raymond’s second point of error is that his counsel was ineffective in failing to

object during sentencing to the government’s use of his immunized statements to argue

for application of the vulnerable victim enhancement, or, alternatively, failing to argue

that use constituted a breach of his immunity agreement. This argument is not supported

by the record. The PSR reflects that defense counsel objected to application of the

vulnerable victim enhancement on two grounds: that factors used to support the

enhancement were already reflected elsewhere in the guidelines calculations, and that

Raymond’s statements concerning the minor victim in the video were made during his

debrief with the government. (See PSR¸ Dkt. 39, p. 23-24). The government responded to

these objections, and they were overruled by the court during sentencing. The court finds

the fact that defense counsel did not specifically reference a “breach” of the immunity

agreement to be irrelevant to Raymond’s claims for relief, because Raymond cannot show

that counsel’s alleged errors were prejudicial.

       Strickland requires not only that Raymond show that his counsel erred and that it

had some outcome on the proceeding (as virtually every act of counsel would meet that

test), but “that there is a reasonable probability that but for counsel’s unprofessional

errors, the result of the proceeding would have been different.” United States v. Ruth, 100

F.3d 111, 113 (10th Cir. 1996) (citing Strickland, 466 U.S. at 694) (internal quotation marks

omitted). In order to show prejudice in the context of a guilty plea, a “defendant must

                                             8
show that there is a reasonable probability that, but for counsel’s errors, he would not

have pleaded guilty and would have insisted on going to trial.” Hill v. Lockhart, 474 U.S.

52, 59, 106 S.Ct. 366 (1985).

       The contents of Raymond’s plea petition, his statements to the court during his

plea hearing, and his statements to the court at sentencing clearly demonstrate the lack

of prejudice. Raymond was not unfamiliar with the law; he was a lawyer for a number of

years before surrendering his license prior to his sentencing. (PSR, Dkt. 39, p. 14-15). In

his Petition to Enter Plea, which the court reviewed at length during the plea colloquy,

Raymond acknowledged that the sentence he would receive was solely in control of the

court, and that there was no limitation on the information the court would consider at

the time of sentencing regarding his background, character, and conduct. (Dkt. 37, p. 5).

Raymond also acknowledged that in determining an appropriate guidelines range and

any variance the court could consider all relevant conduct, including conduct to which

he had not pled guilty or been convicted. (Id.).

       The court found that Raymond entered his guilty plea freely, voluntarily, and

because he was guilty of each count charged and that he pled guilty with full knowledge

and understanding of the consequences of that plea. (Transcript of Plea, Dkt. 57, p. 23-

24). The court was entitled to consider the contents of the video at issue during the

sentencing process. The court also considered and rejected defendant’s objections to the

use of the video to apply the vulnerable victim enhancement, including defense counsel’s

objection that it was prohibited because Raymond volunteered that information during

an immunity interview. There was a wholly independent source of the information both

                                             9
the prosecution and the court used to apply the vulnerable victim enhancement. Finally,

there is no indication that defendant would have rejected a guilty plea entirely in the

absence of counsel’s advice regarding the immunity interview. Raymond gained valuable

benefits from his cooperation with the government as well as his guilty plea, which

included avoidance of charges for production of pornography which prosecutors had

been investigating at the time of Raymond’s debrief. (Transcript of Sentencing, Dkt. 58,

p. 16-17).

       Counsel’s advice here was within the wide range of reasonably effective assistance

contemplated by the Constitution. But, to the extent that Raymond could show his

counsel failed to provide reasonably effective assistance, the court finds Raymond cannot

show the prejudice required by Strickland. Raymond’s claims for ineffective assistance of

counsel cannot support relief under section 2255.

       Breach of the Immunity Agreement

       In addition to his claim for ineffective assistance of counsel, Raymond contends

his sentence must be vacated because the government either directly breached his

immunity agreement or indirectly breached it by creating an “unwritten exception” to

the contract during sentencing when prosecutors informed the court of their “subjective

beliefs” concerning the state of the minor in the video.

       As discussed above, it is a well-accepted legal principal that neither the federal

immunity statute nor the Fifth Amendment require the government to refrain from

prosecution when the evidence used is derived from a source independent of an

individual’s immunized statements. Raymond’s specific objection to use of his

                                            10
immunized statements was overruled during sentencing. Nothing in Raymond’s

arguments changes the court’s original analysis that the evidence used to support the

vulnerable victim enhancement, the video itself, was not derived or related in any way

to any immunized testimony.

       Further, the court, which had an opportunity to observe the performance of both

prosecutors and defense counsel throughout the course of these proceedings, specifically

acknowledged the competence and professionalism of counsel during sentencing:

       And so we look for the lawyers to do exactly what Mr. Hart and Mr. Freund
       have done here, which is to put best foot forward with respect to their cases.
       … I’ve never seen anybody that has handled these cases better or more
       adeptly on the prosecution side than Mr. Hart. … And I think it’s pretty
       easy as a defense lawyer, too, to, after a certain number of years, become a
       little bit jaded but that’s never happened with Mr. Freund. He comes in and
       represents all of his clients to the best of his abilities.

(Transcript of Sentencing, Dkt. 58, p. 26-27).

       To the extent that Raymond’s claims related to any “breach” of the immunity

agreement were not waived by his voluntary guilty plea, then, the court finds them

meritless. There is no bar on the prosecution’s ability to use evidence derived from

independent sources in both its case in chief and sentencing, and there is no indication in

the record that the vulnerable victim enhancement was applied against defendant solely

as a result of his immunized statements to the government.

Conclusion

       The court declines Raymond’s request to hold an evidentiary hearing. 28 U.S.C. §

2255(b) requires the court to grant an evidentiary hearing “[u]nless the motion and the

files and records of the case conclusively show that the prisoner is entitled to no relief.”

                                             11
Where a defendant enters a guilty plea voluntarily, knowingly, and free from any

coercion, and that conclusion is conclusively reflected in the record, the court is not

required to conduct an evidentiary hearing on a section 2255 claim. See Runge v. United

States, 427 F.2d 122, 127 (10th Cir. 1970); see also Howell v. United States, 355 F.2d 173, 175

(10th Cir. 1966) (denial of 2255 motion without evidentiary hearing appropriate where

guilty plea was made freely and voluntarily). The record here conclusively reflects that

Raymond’s guilty plea was entered voluntarily, knowingly, and free from coercion, and

that the voluntary and intelligent nature of his plea was not altered by any ineffective

assistance of counsel.

       The court also declines to issue a certificate of appealability. A certificate of

appealability may issue only if the applicant has made a substantial showing of the denial

of a constitutional right. 28 U.S.C. § 2253(c)(2). Such certificate may issue where

“reasonable jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” Saiz v. Ortiz, 392 F.3d 1166, 1171 n. 3 (10th Cir. 2004) (quoting Tennard

v. Dretke, 542 U.S. 274, 282, 124 S.Ct. 2562 (2004)). The court finds no substantial showing

of the denial of a constitutional right, and nothing in the record supports a conclusion

that reasonable jurists would find the court’s assessment debatable or wrong.

       For the reasons set forth above, Raymond’s Motion to Vacate pursuant to 28 U.S.C.

§ 2255 (Dkt. 54) is DENIED.

       IT IS SO ORDERED this 5th day of February, 2020.

                                           /s/J. Thomas Marten
                                           THE HONORABLE J. THOMAS MARTEN
                                           UNITED STATES DISTRICT COURT

                                              12
